— Pursuant to the rules of this court governing the conduct of attorneys (22 NYCRR 691.9) Gerald J. Laurence, an attorney and counselor at law, admitted to practice in this court on October 18,1939 under the name Jacob L. Finkelstein, has submitted his resignation from the Bar of the State of New York, dated November 28, 1978, requesting that his resignation be *689accepted and that his name be struck from the roll of attorneys and counselors at law. The movant has been charged with engaging in conduct prejudicial to the administration of justice in that he conspired to confer and did confer benefits upon public servants upon agreements or understandings that the public servants’ actions, decisions or exercise of discretion would thereby be influenced (offering and giving bribes to public officials). The movant admits that he could not successfully defend himself on the merits against such charges. Resignation accepted; the clerk of this court is directed to strike the name of Gerald J. Laurence (Jacob L. Finkelstein) from the roll of attorneys and counselors at law, forthwith. Mollen, P. J., Hopkins, Damiani, Titone and Suozzi, JJ., concur.